Mollison, Judge:
The merchandise the subject of the above-enumerated appeal for reappraisement consists of a quantity of amorphous graphite, exported from Ceylon on or about February 15, 1960.
Counsel for the parties have submitted the appeal for decision on stipulation, on the basis of which I find that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise and that such value was United States $115 per long ton, net, packed.
Judgment will issue accordingly.